United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
GENERAL SERVICES ADMINISTRATION,
PUBLIC BUILDING SERVICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-577
Issued: June 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 9, 2013 appellant filed a timely appeal of an August 1, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury in the performance of duty on May 1, 2012.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the August 1, 2012 decision, OWCP received additional evidence. However,
the Board may only review evidence that was in the record at the time OWCP issued its final decision. See 20
C.F.R. §§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58
ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

FACTUAL HISTORY
On May 29, 2012 appellant, then a 44-year-old architect/project manager, filed a
traumatic injury claim alleging that on May 1, 2012 she sustained injuries to her right ankle and
knee, left knee, left shoulder, neck and large bruise on her chest as the result of a vehicular
accident. The accident occurred when a vehicle ran a red light and hit her vehicle as she was
leaving a contractor’s office.
In support of her claim, appellant submitted an appointment reminder for her physical
therapy appointments in May and June 15, 2012 and a copy of the police report for the accident.
OWCP informed appellant in a June 11, 2012 letter that additional evidence was needed
to establish her claim. It gave her 30 days to furnish medical reports from a physician explaining
how the May 1, 2012 accident contributed to a diagnosed condition.3 OWCP did not receive a
response.
By decision dated August 1, 2012, OWCP denied appellant’s claim. It found the factual
evidence sufficient to establish that the May 1, 2012 incident occurred at the time, place and in
the manner alleged, but found that appellant failed to submit any medical evidence establishing
an injury causally related to the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.7
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.8 Second, the

3

In a separate June 11, 2012 letter, OWCP advised appellant that the circumstances of her case indicated that her
injury may have been caused by a responsible third party and that she may be subject to FECA’s subrogation
provisions. See 5 U.S.C. §§ 8131-8192; 20 C.F.R. §§ 10.705-10.719.
4

5 U.S.C. § 8101 et seq.

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

6

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

7

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 5.

8

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

2

employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.9
ANALYSIS
The evidence of record supports that appellant’s motor vehicle was struck by another
vehicle which had run a red light on May 1, 2012 while she was in the performance of duty.
However, appellant failed to provide any medical reports establishing that she sustained an
employment injury. OWCP advised her in a June 11, 2012 letter to furnish these reports within
30 days. As no medical evidence was offered to show that the accepted May 1, 2012
employment incident caused or contributed to a diagnosed right ankle and knee, left knee, left
shoulder, neck and large chest bruise, the Board finds that appellant has failed to establish her
prima facie claim for compensation.
Appellant contends on appeal that she supplied medical reports to OWCP. As noted, the
evidence of record at the time of the August 1, 2012 decision does not contain any such
documentation.
CONCLUSION
The Board finds that appellant did not establish that she sustained a traumatic injury in
the performance of duty on May 1, 2012.

9

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 5.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 1, 2012 is affirmed.
Issued: June 13, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

